Citation Nr: 1041284	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel





INTRODUCTION

The Veteran served on active duty from March 1961 to November 
1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that his claimed bilateral hearing loss and 
tinnitus were incurred as a result of in-service noise exposure.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. §3.385 (2010).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not 
obliged to show that his hearing loss or tinnitus was present 
during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

In this case, service treatment records do not reflect any 
complaints of, treatment for either bilateral hearing loss or 
tinnitus; and the Veteran was not diagnosed with either while in 
service.  The Veteran's DD- 214 indicated that his military 
occupational specialties (MOS) were Jet Engine Technician and Jet 
Engine Mechanic.

The Veteran has reported in-service noise exposure from working 
as a jet engine mechanic in the Air Force for approximately 8 
years, and he asserted that his post-service noise exposure from 
working construction was minimal.  He also reported seeking 
treatment for ringing in his ears in the 1970s, but unfortunately 
no records are available from such treatment.

VA audiogram test results dated in April 2005 and July 2009 
appear to show hearing loss that is sufficient to meet the 
criteria for impaired hearing for VA purposes.  See 38 C.F.R. § 
3.385.  In an April 2005 VA consultation record, the Veteran 
reported onset of bilateral hearing loss and tinnitus in the 
1970s; and given his belief that his hearing loss and tinnitus 
were related to military noise exposure, the Veteran was advised 
to file a claim for service connection.  Additional VA treatment 
notes dated in 2009 showed continued findings of bilateral 
hearing loss and tinnitus. 

In light of the evidence discussed above, the AMC/RO should 
arrange for the Veteran to undergo a VA audio examination(s) to 
determine the nature and etiology of his claimed bilateral 
hearing loss and tinnitus on appeal.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical 
treatment from the VA Medical Center (VAMC) in Nashville, 
Tennessee; however, as the claims file only includes treatment 
records from that facility dated up to November 2009, any 
additional records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain VA clinical 
records pertaining to the claimed hearing 
loss and tinnitus disorders from the 
Nashville VAMC for the period from November 
2009 to the present.

2.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature and etiology of his claimed bilateral 
hearing loss and tinnitus.  All indicated 
tests and studies are to be performed.  Prior 
to the examination, the claims folder and a 
copy of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to whether 
it is as least as likely as not (50 percent 
probability or greater) that any diagnosed 
bilateral hearing loss and/or tinnitus either 
began during or was otherwise caused by the 
Veteran's military service, to include 
claimed in-service noise exposure.  In doing 
so, the examiner should acknowledge and 
discuss the Veteran's statements asserting 
hearing loss and tinnitus in the 1970s, the 
findings in the April 2005 VA audiology 
consultation record, and the Veteran's post-
service noise exposure in while working in 
construction.

A complete rationale should be provided for 
any opinion expressed.  If the examiner 
cannot provide an opinion without resorting 
to mere speculation, such should be stated 
along with supporting rationale for why an 
opinion cannot be provided without resorting 
to mere speculation.

3.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

Upon completion of the above, readjudicate 
the issues on appeal, with consideration of 
all evidence obtained since the issuance of 
the statement of the case in January 2007.   
If any benefit sought on appeal remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


